TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-20-00551-CV


                        In re Reimers Family Limited Partnership




                 ORIGINAL PROCEEDING FROM CALDWELL COUNTY



                          MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                           __________________________________________
                                           Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Goodwin and Smith

Filed: June 16, 2021